64 F.3d 656
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.J. Randy DEER, Plaintiff-Appellant,v.Parker EVATT, Commissioner;  Sammie Brown, Director ofClassification;  Douglas Taylor, Regional Administrator;John/Jane Doe, Lieber Correctional InstitutionClassification Caseworker, Defendants-Appellees.
No. 95-6613.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1995.Decided Aug. 11, 1995.

Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.  J. Randy Deer, Appellant Pro Se.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Appellant makes two claims.  First, he asserts that he has been unfairly classified as a substantial security risk and kept in administrative segregation following an escape during which he allegedly assaulted a prison guard.  Second, he asserts that his prison records contain information regarding the assault, notwithstanding the fact that the assault charges were dismissed.


2
Because the security and custody classification of state inmates is a matter not subject to federal procedural due process constraints and because Appellant has not alleged a loss of good time credits or imposition of disciplinary segregation and because neither South Carolina statutes nor state prison regulations provide inmates with a liberty interest in their custody or security classifications, we affirm the district court's decision to deny relief on Appellant's first claim.  See Slezak v. Evatt, 21 F.3d 590, 594-95 (4th Cir.), cert. denied, 63 U.S.L.W. 3264 (U.S.1994).  With regard to Appellant's second claim, we affirm the district court's dismissal because Appellant fails to allege that he requested, and was denied, expungement of his records with regard to the assault.  See Paine v. Baker, 595 F.2d 197, 202-03 (4th Cir.), cert. denied, 444 U.S. 925 (1979).  Therefore, we are without jurisdiction to hear such claim.


3
Accordingly, we affirm the district court's dismissal, without prejudice, of Appellant's action pursuant to 28 U.S.C. Sec. 1915(d), because the district court did not abuse its discretion in determining that the claims were based on indisputably meritless legal theories.  Neitzke v. Williams, 490 U.S. 319, 327 (1989);  Adams v. Rice, 40 F.3d 72, 74 (4th Cir.1994), cert. denied, 63 U.S.L.W. 3690 (U.S.1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED